Citation Nr: 1146381	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  09-34 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for sleep apnea syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1956 to August 1957.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his September 2009 Substantive Appeal, the Veteran indicated that he desired a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  In May 2010 he stated "I would like to continue with my appeal and previously elected to be seen when the VA Traveling Board comes to [the RO]."  The Board interprets this as a reference to his request for a travel board in the September 2009 substantive appeal.  On the same day, however, he asked that the case be forwarded immediately to the Board for adjudication, suggesting that he did not want a travel board.

On February 23, 2011, the Board sent the Veteran a letter noting his request for a hearing before the Board.  He was told "[u]nless we hear otherwise from you, your name will remain on the list of those who desire a hearing before the traveling section of the [Board]."  The letter was not returned; therefore it is assumed that he still wants a hearing.

In a Memorandum dated February 24, 2011 (but date-stamped February 25, 2010, in an apparent typo), from the RO to the service representative indicated that the "Veteran has waived Travel Board."  However, as noted above, there was no correspondence from the Veteran or the representative waiving the travel board hearing.  Further, there is no indication in the claims file that the requested hearing has been scheduled or held.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules travel board hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following actions:

1.  The RO should schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  The RO should notify him and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

2.  If the Veteran no longer desires a hearing, he should notify the RO in writing. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

